Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed January 28, 2021 is acknowledged. Claims 1-16, 26 and 30-31 are deleted.  Claims 17-25, 27-28 and 32 are amended. Now, Claims 17-25, 27-29 and 32-33 are pending.

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner's amendment was given in a telephone interview with Mr. William G. Conger on February 8, 2021.
The application has been amended as follows: 
Delete Claim 21.
In Claim 33 (last line), replace “bonded aryl group per molecule” with -- 
bonded aryl group per molecule,


4.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20201107) is/are removed.

5.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20201107) is/are removed.

Allowable Subject Matter
6.	Claims 17-20, 22-25, 27-29 and 32-33 are allowed.

7.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Hirai (EP 2 756 027)
Hirai discloses a curable organopolysiloxane composition consisting of an alkenyl functional branched organopolysiloxane containing an aryl group, a linear SiH terminated organopolysiloxane containing an aryl group, a hydrogenation catalyst and 1,3,5,7-tetramethyl-1,3,5,7-tetravinylcyclotetrasiloxane. ([0013]-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


klp
February 8, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765